 
Exhibit 10.16


Summary of New Jersey Resources Corporation Non-Employee Director Compensation

         
Annual Retainer Fee:
(effective January 1, 2009)
 
$35,000 cash (paid quarterly)
     
1,200 shares of NJR Common Stock (paid annually)
           
Lead Non-Management Director Fee:
   
$10,000
 
Annual Retainer for Committee Chairs:
       
Audit Committee Chair:
   
$10,000
 
Executive Committee Chair:
   
$10,000
 
Financial Policy Committee Chair:
   
$5,000
 
Leadership Development and Compensation Committee Chair:
   
$5,000
 
Nominating/Corporate Governance Committee Chair:
   
$5,000
           
Committee Meeting Fees:
 
$1,500 per meeting attended
 


